                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHALEA OLIVER,                                   :             CIVIL ACTION
                           Plaintiff,            :
                                                 :             No. 19-891
                    v.                           :
                                                 :
SERVICE EMPLOYEES                                :
INTERNATIONAL UNION LOCAL 668                    :
ET AL.,                                          :
                   Defendants.                   :



                                         ORDER
      This 12th day of November, 2019, for the reasons stated in the accompanying

memorandum, the Commonwealth Defendants’ Motion for Summary Judgment is GRANTED

and Plaintiff’s Motion for Summary Judgment against Commonwealth Defendants is DENIED.

Plaintiff’s Complaint against the Commonwealth Defendants is DISMISSED with prejudice.




                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge
